Citation Nr: 0305735	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  99-20 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Associate Counsel




INTRODUCTION

The appellant is a veteran who had active service from 
January 1993 to January 1996.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
1998 rating decision by the Fargo, North Dakota, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran subsequently relocated, and jurisdiction over the 
file was transferred to the Seattle, Washington, RO.

When the case was previously before the Board in December 
2002, it was remanded for a personal hearing.  However, in 
January 2003, the veteran canceled his request for a hearing 
and submitted a statement instead.  The case has therefore 
been returned to the Board.

In a January 2003 decision by a Decision Review Officer, 
service connection was granted for hypertension, which had 
been claimed as a cardiovascular disorder.  Because this is a 
full grant of the benefit on appeal, no further question 
remains for consideration, and the appeal is no longer before 
the Board.


FINDINGS OF FACT

1.  There is no competent evidence of a current chronic 
hearing loss disability, or of a nexus between any current 
hearing loss and military service.

2.  There is no current diagnosis of tinnitus.


CONCLUSIONS OF LAW

1.  Service connection for hearing loss is not warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).

2.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000. 

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
The claims have now been considered on the merits.  The 
record includes service medical records, National Guard 
service records, VA treatment and examination reports, and 
private medical records.  The appellant was notified of the 
applicable laws and regulations.  The Board remand, the 
rating decision, the statement of the case, and the 
supplemental statement of the case have informed him what he 
needs to establish entitlement to the benefits sought and 
what evidence VA has obtained.  He was notified of the 
enactment and provisions of the VCAA, including of his and 
VA's relative responsibilities in development of evidence in 
a September 2002 supplemental statement of the case,.  
Further, the undersigned discussed exact evidentiary 
requirements and specified what steps VA would take during 
the May 1999 hearing.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Factual Background

Service medical records reveal that on October 1992 
examination for enlistment, audiometry revealed that puretone 
thresholds, in decibels, were as follows:




HERTZ (CYCLES PER SECOND)

500
1000
2000
3000
4000
Right
20
5
0
10
20
Left
20
10
0
0
20

In June 1993, the veteran reported that as a child he had ear 
infections, but had no residual problems.  On January 1994 
periodic evaluation, the following puretone thresholds were 
noted:


HERTZ (CYCLES PER SECOND)

500
1000
2000
3000
4000
Right
30
10
0
20
15
Left
15
5
0
5
20

The evaluator noted a significant threshold shift from 
October 1992 to January 1994.  On December 1995 examination 
for separation, puretone thresholds were:


HERTZ (CYCLES PER SECOND)

500
1000
2000
3000
4000
Right
25
10
5
20
20
Left
25
20
10
15
25

On December 1996 VA examination, the veteran reported that he 
had a subjective hearing acuity decrease.  The decrease had 
begun in service.  He did not report tinnitus.  No 
audiometric testing was performed at that time.

The veteran was scheduled for an audiological examination and 
an examination to evaluate ear disease in June 1997.  He 
failed to report for the examinations.

VA treatment records from October 1996 to August 1997 reveal 
no complaints of or treatment for hearing loss or tinnitus.  
VA treatment records from January 1999 to September 2000 
reveal treatment for an acute ear infection from January to 
March 2000.  Otitis Serous was diagnosed in January 2000.  
His right ear seemed "plugged."  In March 2000, the veteran 
reported a sudden hearing loss several days prior.  He denied 
a history of chronic ear problems.  A possible conductive 
hearing loss on the right was noted, but improved with 
valsalva.  Antibiotics were prescribed to clear up persistent 
myringitis.  A March 2000 audiogram revealed pure tone 
thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

500
1000
2000
3000
4000
Right
40
20
15
25
30
Left
20
5
10
5
25

Speech recognition was 100 percent, bilaterally.  On 
examination, the veteran was noted to hear well at normal 
conversational tones.  Mild right conductive hearing loss 
rising to normal hearing loss, then sloping to borderline 
mild hearing loss, as well as normal left ear hearing, were 
diagnosed.  On follow-up treatment, marked improvement was 
noted in hearing.  Resolving otitis media was diagnosed.  In 
August 2000, the veteran reported that his right ear 
condition had resolved, but there was some discomfort in the 
left ear.  He denied any discharge.

In January 2003, the veteran stated that he was exposed to 
extreme noise while on active duty.  He was a diesel 
mechanic.  He stated that although audiological examinations 
showed nearly normal hearing, he in reality had difficulty 
hearing under average circumstances, such as in conversation 
or on the phone.

Analysis

The veteran was scheduled for an examination to evaluate the 
nature and etiology of any current ear or hearing disability, 
but failed to report.  He has not offered any good cause for 
his failure to appear.  When a claimant fails to report for a 
scheduled VA examination in conjunction with an original 
claim for compensation, the claim is to be decided based on 
the evidence of record.  38 C.F.R. § 3.655(b).  Here, there 
are both service medical records and VA treatment records to 
be considered.
Service connection will be granted for a disability if it is 
shown that the veteran suffers from such disability and that 
it resulted from an injury suffered or disease contracted in 
line of duty, or from aggravation in line of duty of a 
preexisting injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  In order to prevail on the merits on the issue of 
service connection, there must be medical evidence of current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Hearing loss

Service medical records indicate that there was an upward 
shift in the veteran's puretone thresholds over the course of 
his military service.  The values obtained during the 
separation examination did not, however, meet the regulatory 
requirements for a hearing loss disability.  38 C.F.R. 
§ 3.385.  In March 2000, audiometric testing did indicate 
that a hearing loss disability was present, as one frequency 
showed a puretone threshold of 40 decibels.  However, the VA 
treatment records further indicate that the hearing loss 
found in March 2000 was the result of an acute ear infection, 
and it resolved with the treatment of the underlying illness.  
There is no competent evidence that a chronic hearing loss 
disability remains  The veteran has repeatedly stated that he 
sustained a subjective hearing loss, but as a layperson, he 
is not competent to render a diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Further, no doctor has opined that any hearing loss is 
related to the veteran's military service.  The sole doctor 
to address the etiology of any hearing loss has attributed 
the temporary hearing loss to an acute infection.  As was 
noted, the veteran's lay opinion regarding an issue requiring 
specialized medical knowledge, such as etiology of a 
disability, is not competent evidence.  Espiritu, Id.

The preponderance of the evidence is against the veteran's 
claim, and service connection for hearing loss disability 
must be denied.
Tinnitus

There is no diagnosis of tinnitus reflected in the veteran's 
treatment records or on any examination.  In fact, treatment 
records and examination reports are silent regarding any 
current complaint of tinnitus.  The sole evidence of tinnitus 
is in the veteran's statements.  As a layperson, he is not 
competent to render a diagnosis.  Espiritu, Id.  Here again, 
it is noteworthy that he did not report for a VA examination 
which might have established the existence and etiology of 
any tinnitus.  Service connection may only be granted for a 
current disability.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Without the threshold requirement of evidence of a 
current disability met, service connection for tinnitus may 
not be granted.


ORDER

Service connection for a hearing loss disability is denied.

Service connection for tinnitus is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

